Filed 8/28/19
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                         DIVISION FOUR


In re R.C., a Person Coming         B292083
Under the Juvenile Court Law.       (Los Angeles County
                                    Super. Ct. No. FJ55675)


THE PEOPLE,

        Plaintiff and Respondent,

        v.

R.C.,

        Defendant and Appellant.


      APPEAL from orders of the Superior Court of Los Angeles
County, Benjamin R. Campos, Juvenile Court Referee. Affirmed.
      Law Offices of Esther R. Sorkin and Esther R. Sorkin
under appointment by the Court of Appeal, for Defendant and
Appellant.
      Xavier Becerra, Attorney General, Gerald A. Engler, Chief
Assistant Attorney General, Lance E. Winters, Senior Assistant
Attorney General, Michael C. Keller and Esther P. Kim, Deputy
Attorneys General, for Plaintiff and Respondent.
      This case underscores the critical need to educate our youth
about the evils of misogyny and sexual bullying, and the virtues
of respect, kindness, and compassion. In late 2017, R.C., then a
high school student, used his cellphone to record a video of a
classmate, K.V. — without her knowledge or permission — while
they were engaged in consensual sex. K.V. repeatedly asked him
to delete the video. In response, R.C. unsuccessfully tried to
condition deletion of the video on K.V.’s agreement to have sex
with R.C.’s friend. The juvenile court found R.C. had committed
an unauthorized invasion of privacy pursuant to Penal Code1
section 647, subdivision (j)(3)(A). On appeal, R.C. contends there
was insufficient evidence the cellphone was “concealed” as
required by the statute. We disagree and affirm. We publish to
provide an authoritative interpretation of “concealed” as used in
section 647, subdivision (j)(3)(A).

        FACTUAL AND PROCEDURAL BACKGROUND
        The People filed a Welfare and Institutions Code section
602 petition alleging then 17-year-old R.C. had committed two
misdemeanors: unauthorized invasion of privacy (§ 647, subd.
(j)(3), count 1) and distribution of obscene matter (§ 311.2, subd.
(a), count 2). R.C. denied the allegations.
        The People’s sole witness at the jurisdiction hearing was
K.V., who testified she and R.C. were classmates, and she
believed they were friends. They agreed to have sexual
intercourse at the home of Emilio, another classmate who was a
friend of R.C. R.C. and K.V. arrived at the house, and Emilio
directed them to a bedroom. The couple entered and closed the

1    Statutory references are to the Penal Code, unless
otherwise indicated.




                                 2
door. No one else was in the bedroom, and K.V. believed they
were in “a private circumstance.”
       K.V. testified, “We started having sexual intercourse and
then there was a moment when [R.C] said, ‘I’m recording, okay,’
and then I turned around and the camera, it was right in my
face.” The camera was pointed at K.V. K.V. had not agreed to
being video-recorded and told R.C. to stop. They stopped having
sex. K.V. was unable to convince R.C. either to surrender the
cellphone or to delete the video-recording.
       R.C. then left the room with his phone. After K.V. dressed,
she followed him out and found him talking with Emilio. K.V.
repeatedly asked R.C. to delete the video, but he refused. “And
then after 3 attempts,” K.V. testified, R.C. finally said, “‘Okay, if
you have sex with Emilio.’” After K.V. declined, R.C.
unsuccessfully continued to attempt to blackmail her into
performing various sex acts with Emilio in exchange for deleting
the video. K.V testified: “He said, ‘Give him oral sex,’ and then I
said, ‘No,’ and I kept saying ‘No.”’2 When K.V. appealed to Emilio
for help convincing his friend to delete the recording, he
responded, “That’s your problem.” R.C. and Emilio then left the
house.


2      The petition did not allege R.C.’s degrading efforts to barter
deletion of the recording for sex acts, as described by K.V.,
constituted attempted extortion under section 524, or any other
crime. The amendment to section 518 changing the extortion
definition to include obtaining “sexual conduct” by wrongful use
of force or fear – sometimes called “sextortion”− did not take
effect until January 1, 2018 (after the incident occurred).
Moreover, even as amended, section 518 “does not apply to a
person under 18 years of age who has obtained consideration
consisting of sexual conduct . . . .” (§ 518, subd. (c).)




                                  3
      Later that day, K.V. informed R.C. several times she would
report him if he did not delete the video. Eventually he told her
he had done so. But a month or two later, she heard comments
from other people saying “Oh, I saw in the video,” or “I heard of a
video,” causing her to report the incident.
      On cross-examination of K.V., the following exchange
occurred:
      “Defense counsel: So you testified that at one point
      during sexual intercourse with [R.C.], he said, ‘I’m
      recording, okay,’ is that correct?
      K.V.: Yes.
      Defense counsel: And at that point you looked and
      you saw he was holding his phone; is that correct?
      K.V.: Yes.
      Defense counsel: Was he holding it up?
      K.V.: He was, yeah, like putting in front.
      Defense counsel: When you looked, you saw it right
      away, is that correct?
      K.V.: Yes.”

      The People introduced no further evidence concerning the
cellphone and R.C.’s use of it to make a video recording. R.C.
neither testified nor presented other evidence in his defense.
When the jurisdiction hearing concluded, the juvenile court
dismissed count 2 (distribution of obscene matter) for lack of
proof3 and, following argument by counsel, sustained count 1,
(unauthorized invasion of privacy)4.


3     K.V. testified she never saw the video. Her testimony that
others had seen and commented on it was offered for a
nonhearsay purpose only, i.e., her reason for reporting the




                                 4
      At the disposition hearing that immediately followed, the
juvenile court placed R.C. on probation for six months pursuant
to Welfare and Institutions Code section 725, subdivision (a). The
Juvenile Court did not declare R.C. a ward of the court. R.C.
appealed.

                            DISCUSSION
   1. The Meaning of “Concealed” in Section 647,
      subdivision (j)(3)(A)
      Section 647, subdivision (j)(3)(A) criminalizes the use of “a
concealed . . . camera of any type, to secretly . . . record by
electronic means, another identifiable person who may be in a
state of full or partial undress, for the purpose of viewing the
body of, or the undergarments worn by, that other person, . . . in
the interior of a bedroom . . .or . . .any other area in which that
other person has a reasonable expectation of privacy, with the
intent to invade the privacy of that other person.”5


episode to authorities. The parties stipulated that no video was
found during the police investigation.

4     The statute refers to the crime as “disorderly conduct”
rather than “unauthorized invasion of privacy.” (§ 647.)

5      Section 647 provides “every person who commits any” of a
long list of “acts” is guilty of misdemeanor disorderly conduct. A
person who engages in the conduct described in subdivision
(j)(3)(A) is among those covered. At the time of the incident, the
subdivision read in full: “A person who uses a concealed
camcorder, motion picture camera, or photographic camera of any
type, to secretly videotape, film, photograph, or record by
electronic means, another identifiable person who may be in a
state of full or partial undress, for the purpose of viewing the




                                 5
       R.C. contends insufficient evidence supports the juvenile
court’s finding of unauthorized invasion of privacy. R.C. does not
dispute having used his cellphone to video-record K.V. without
her permission during sexual intercourse. Instead, he argues
there is no evidence his cellphone was “concealed” as required by
section 647, subdivision (j)(3)(A). The crux of R.C.’s argument
concerns the meaning of that word. But, as noted below, his
statutory interpretation argument is tangled up in his
mischaracterization of the evidence. While we review the juvenile
court’s finding for sufficient evidence, statutory interpretation is
a question of law we review de novo. (People v. Johnson (2015)
234 Cal. App. 4th 1432, 1440.) The statute does not define
“concealed” and we are unaware of any published decision
interpreting that word as used in this statute.
       “‘“‘As in any case involving statutory interpretation, our
fundamental task … is to determine the Legislature’s intent so as
to effectuate the law’s purpose. [Citation.] We begin by examining
the statute’s words, giving them a plain and commonsense
meaning.’”’” (People v. Gonzalez (2017) 2 Cal.5th 1138, 1141) We
“give meaning to every word in [the] statute and . . . avoid
constructions that render words, phrases, or clauses superfluous.”
(Klein v. United States of America (2010) 50 Cal. 4th 68, 80.) ‘“We
must follow the statute’s plain meaning, if such appears, unless
doing so would lead to absurd results the Legislature could not

body of, or the undergarments worn by, that other person,
without the consent or knowledge of that other person, in the
interior of a bedroom, bathroom, changing room, fitting room,
dressing room, or tanning booth, or the interior of any other area
in which that other person has a reasonable expectation of
privacy, with the intent to invade the privacy of that other
person.”




                                 6
have intended.”’ (Shorts v. Superior Court (2018) 24 Cal.App.5th
709, 720; Allen v. Sully-Miller Contracting Co. (2002) 28 Cal. 4th
222, 227.)
       Where the statutory language permits more than one
reasonable interpretation, we may consider other factors, such as
the statute’s purpose, legislative history and public policy.
(Shorts v. Superior Court, supra, 24 Cal.App.5th at p. 720; accord
Imperial Merchant Services, Inc. v. Hunt (2009) 47 Cal. 4th 381,
388.) ‘“Ultimately we choose the construction that comports most
closely with the apparent intent of the lawmakers, with a view to
promoting rather than defeating the general purpose of the
statute.”’ (Shorts, at p. 720.)
       R.C. maintains the plain meaning of “conceal” is “to hide or
cover something from view,” as defined in People v. Hill (1997) 58
Cal. App. 4th 1078, 1090 [defendant’s tossing of stolen checks from
a moving car was not unlawful concealment of evidence], “[t]o
hide or withdraw from observation; to cover or keep from sight; to
prevent discovery of,” (People v. Eddington (1962) 201 Cal. App. 2d
574, 577 [defendant’s movement of merchandise to an unknown
location after failing to pay for it was concealment with intent to
defraud the seller]), and/or “to hide or withdraw from
observation, to cover or keep from sight.” (People v. McGinnis
(1942) 55 Cal. App. 2d 931, 936 [In taking his children contrary to
a dissolution order, defendant’s concealment of them did not
necessarily mean they could not be found by reasonable means of
discovery].) R.C. reasons these definitions “all imply specific
action designed to prevent someone from seeing the object in
question [, and that] the victim’s [mere] lack of awareness” of the
presence of the object does not establish it is concealed.




                                 7
      To be sure, concealing a camera or other recording device
may include covering it from view or placing it in a surreptitious
location. Apart from the cases cited by R.C., examples of this type
of concealment include Sanders v. American Broadcasting
Companies (1999) 20 Cal. 4th 907, 910 [investigative reporter
covertly videotaped “psychics” using a small video camera hidden
in her hat] and People v. Gibbons (1989) 215 Cal. App. 3d 1204,
1206 [defendant secretly videotaped his sexual encounters with
women using a video camera hidden inside a bedroom closet].)
      Nothing in the statute, however, suggests we should ignore
the other plain meanings of “concealed,” including those found in
the cases R.C. cites. According to Merriam-Webster, “conceal” is
defined as “to prevent disclosure or recognition of,” and as “to
place out of sight.” (Merriam-Webster Dict. Online,
 [as of June
2019], archived at ). Similarly,
Merriam-Webster defines “concealed” as “kept out of sight or
hidden from view.” (Merriam-Webster Dict. Online,
 [as of June
2019], archived at ). And the
definitions of “conceal” in the cases R.C. relies on include “to keep
from sight” and “to withdraw from observation.”
      Here, contrary to R.C.’s revisionist view of the record, R.C.
did take “a specific action” designed to prevent K.V. from seeing
the cellphone camera: he kept it out of K.V.’s sight and hidden
from her view until after he announced he had begun recording.
Thus, in the words of the statute, he concealed it from her. The
purpose of section 647, subd. (j)(3)(A), as revealed by its




                                  8
legislative history,6 is to create a criminal sanction for those
individuals secretly photographing or video-recording unwitting
victims, who are in a state of full or partial undress and in a
place where they have a reasonable expectation of privacy. (See
Sen. Com. on Public Safety, Analysis of Sen. Bill No. 1484 (2003-
2004 Reg. Sess.) as amended August 9, 2004, pp. B, D, 5.)
Nothing indicates an intent by the Legislature that the offending
camera or recording device must have been either covered or
placed in a surreptitious place. Our view of the plain meaning of
the word “concealed” comports with the Legislature’s purpose to
safeguard privacy interests that were previously subject only to
civil law protections. (Id. at p. B.)
        Finally, R.C. relies on a Utah case interpreting a similar
statute. (State v. Bilek (UT. Ct. App. 2018) 437 P.3d. 544.) In that
case, defendant Bilek provided drugs to a woman, rendering her
unconscious. He then photographed her, nude, both alone and in
compromising positions with him. The court overturned his
conviction under a voyeurism statute that required use of a
“camera . . . that is concealed or disguised to secretly . . . record or
view by electronic means an individual.” The court found
evidence the woman was unconscious sufficient to prove she was
“secretly” recorded, but insufficient to prove Bilek’s camera was
“concealed or disguised” because it was in plain view. (Id. at
p. 14.) But Bilek does not ask or answer the question, “Concealed
from whom?” It is not our place to interpret the Utah statute, but
section 647, subdivision (j)(3)(A) plainly is concerned with a
camera that is “concealed” from the person being secretly
photographed. Rendering someone unconscious strikes us as an

6    We granted R.C.’s motion to take judicial notice of the
subdivision’s legislative history.




                                   9
effective way of keeping a camera out of the victim’s sight, and
therefore concealed. We do not find Bilek persuasive, and in any
event, it is distinguishable on the facts.
       Nor are we persuaded that our interpretation of
“concealed . . .camera” renders the phrase “secretly . . . record”
surplusage. If the person being photographed or recorded is told a
concealed camera will be used, the “secretly record” element is
not met. “Concealed” modifies “camera,” while “secretly” modifies
“record.”

2.     The Sufficiency of the Evidence that the
       Cellphone Was Concealed
       Having determined what “concealed” means in the context
of section 647, subdivision (j)(3)(A), we now consider whether
there is sufficient evidence that R.C. concealed the cellphone
within the meaning of the statute.
       We review the entire record to determine whether any
rational trier of fact could have found the essential elements of
the crime beyond a reasonable doubt. The record must disclose
substantial evidence, i.e., evidence that is reasonable, credible,
and of solid value in support of the verdict or finding. (People v.
Hardy (2018) 5 Cal.5th 56, 89; see In re Matthew A. (2008) 165
Cal. App. 4th 537, 540.)
       Here, substantial evidence demonstrates R.C. committed
the offense of unauthorized invasion of privacy. K.V.’s testimony
supported the juvenile court’s finding that R.C. used a concealed
cellphone to secretly video-record her in a state of full or partial
undress, in a place where she had a reasonable expectation of
privacy, with the intent to invade her privacy. R.C. did not tell
K.V. about his intent to video-record them until after he had




                                 10
begun recording. R.C. positioned the cellphone behind K.V.,
where it was hidden from her view. K.V. did not realize the
cellphone was present until R.C. announced he was recording and
she turned her head. Thus, the camera was “concealed” and R.C.
used it to “secretly . . . record” K.V. until he made his
announcement.
      The primary goal of the juvenile justice system is to
rehabilitate offenders rather than punish them. (Welf. & Inst.
Code section 202, subd. (b).) The rationale for this approach is the
susceptibility of some juveniles to immature and irresponsible
behavior and the greater likelihood they, as opposed to adults,
will be reformed by proper guidance and treatment programs.
(Roper v. Simmons (2005) 543 U.S. 551, 569-570 [125 S. Ct. 1183,
161 L.Ed.2d. 1].) We note, the juvenile court in this case
expressed uncertainty about the availability and effectiveness of
existing programs to help R.C. understand the gravity, impact,
and reprehensibility of his sexual bullying, lack of compassion,
and invasion of K.V.’s privacy. The court ultimately ordered R.C.
to undergo individual counseling on sexual boundaries and “case
issues.” The court also ordered R.C. to interview victims of
similar crimes and write a short report on what he had learned.
Although K.V. was offered an opportunity to seek restitution, the
record provided to us does not reveal whether she was afforded
an opportunity to provide a written or oral impact statement (as
required by Welf. & Inst. Code section 656.2).
      Whether some additional services or programs should be
developed to educate and help reform offenders such as R.C.,
and/or how bench officers could be better informed of existing
programs, are issues the Legislature, Los Angeles County




                                11
Probation Department, and/or court leadership may wish to
explore in the future.

                        DISPOSITION
     The jurisdictional and dispositional orders are affirmed.

             CERTIFIED FOR PUBLICATION




                                         CURREY, J.

We concur:

     MANELLA, P. J.




     COLLINS, J.




                               12